Exhibit 10.2

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is between Kenneth M. Fischer
(Employee) and Medical Solutions Management, Inc. (Company) and is effective
from November 20, 2006 and continuing. This Agreement shall automatically
supersede any prior agreements, arrangements or understandings, either oral or
written, between the Company and Employee. The Parties agree as follows:

SECTION I—AGREEMENT OF THE PARTIES

The Company agrees to employ Employee pursuant to the terms herein, and
Employee, in consideration of said employment, agrees to execute this document
and to be bound by the terms herein.

 

  (a) Employee agrees to serve the Company as its Vice President of Finance and
CFO.

 

  (b) The Company shall compensate Employee for his services as provided herein.

SECTION II—DURATION OF EMPLOYMENT

The Parties acknowledge that Employee’s employment is at-will and that this
Agreement does not create any obligation on the part of Employee to continue in
his employment on behalf of the Company; nor does it create any obligation by
the Company to continue to employ Employee for any specific period of time or
restriction on the Company’s ability to terminate Employee’s employment for any
reason, with or without cause, with not fewer than five business days notice.
This Agreement shall terminate on the last day of Employee’s employment subject
to the survivability clause set forth below.

SECTION III—COMPENSATION

The Company shall compensate Employee for his services at a rate of $125,000 per
annum (“Base Rate”). The Base Rate will increase throughout the years based on
the Company’s gross sales per the most recent twelve (12) contiguous months per
the following schedule; such higher amounts shall then be the Base Rate:

 

Company Gross Revenue

 

Employee’s Base Salary

$3,000,000 to $5,000,000   $135,000 $5,000,001 to $7,000,000   $155,000
$7,000,001 and beyond   $175,000



--------------------------------------------------------------------------------

The Company will grant Employee with 200,000 stock options as soon as reasonably
practicable and upon approval of the Board Of Directors which shall vest
annually over (4) year in equal 50,000 allotments on each of the first four
anniversaries of the date of grant, except that any amount of stock not already
paid shall become vested immediately upon change in control of the company to
the extent it is not otherwise prohibited by law. This benefit shall inure to
the benefit of and be enforceable by the Employee’s personal or legal
representatives, executors, administrators, successors, heirs and legatees in
the event the Employee dies before the benefit is paid in full.

SECTION IV—EXPENSES

The Company agrees to reimburse Employee for all expenses reasonably incurred by
him on behalf of the Company and in accordance with the prevailing practice and
policy of the Company. This reimbursement shall include a $500 per month car
allowance

SECTION V—BENEFITS AND EMPLOYMENT POLICIES

Except as expressly provided for herein, benefits (including medical, dental,
(if applicable) and disability coverage) shall be provided in accordance with
the then current policies and practices of the Company. However, Employee shall
receive three weeks vacation per calendar year. Employee understands that the
Company reserves the rights to change, add to, terminate or otherwise modify the
benefits granted to employees.

SECTION VI—BONUS PROGRAM

 

  a. In his position as Vice President of Finance and CFO, Employee shall be
eligible to earn an annual incentive compensation payment targeted at 25% of his
Base Rate. Payments are at the good faith determination of the CEO and are
subject to the CEO’s good faith determination of Employee’s achievement of
financial performance goals and/or major milestones and maintaining satisfactory
performance.

SECTION VII—RESTRICTIVE COVENANT

Employee agrees that during the course of his employment and for a period of
twelve (12) months from the date of any termination, resignation or retirement
of Employee’s employment with the Company, Employee shall not, (a) either
directly or indirectly, individually or on behalf of persons not now parties to
this Agreement, or as a partner, stockholder, director, officer, principal,
agent, consultant, employee, or in any other capacity or relationship engage in
any business or employment, or aid or endeavor to assist any business or legal
entity which is a competitor of the Company or including without limitation,
businesses which engage in the stock and bill of durable medical equipment.
(b) solicit or attempt to solicit or conduct any business with any customer,
potential customer or former customer of the company or attempt to induce any

 

-2-



--------------------------------------------------------------------------------

company customer to alter it’s relationship with the company in any way; or
(c) recruit or hire any employee or former employee of the Company, or otherwise
induce such employee to leave the employment of Company, or to become an
employee of or otherwise be associated with Employee or any business which
Employee may be associated.

Employee acknowledges that this covenant not to compete will not impair his
ability to seek employment due to (1) the narrow definition of “Competitor,” and
(2) the fact that his skills may be used and have been in many industries.
Employee also acknowledges the reasonableness of a global restriction due to the
limited number of Competitors, and the global, yet limited, nature of the market
for durable medical products.

Definitions

as used within this Section, the following words shall have the following
meanings:

Competitor

Any company, entity or organization, acting as an intermediary for the supply of
durable medical products, including without limitation, companies which engage
in the stock and bill of durable medical equipment.

SECTION VIII—CONFIDENTIALITY AND TRADE SECRETS

Employee agrees that the Company has a proprietary interest in (1) its
relationships with its customers, clients, associates and agents and (2) its
business methods, systems, plans, business plans, policies, technologies,
algorithms, advancements, innovations, trouble-shooting practices, designs,
drawings, illustrations, graphics, photographs, estimates, blueprints, employee
manuals, purchase order forms, price lists, memoranda, notes, proprietary
information, business information, technical data, trade secrets, know-how, ways
of doing business, research, requirements, supplier lists, customer lists,
prospect lists, markets, developments, inventions, processes, formulae,
technologies, techniques, procedures, hardware configuration, website design
information, software, object code, source code, marketing material, forecasts,
business strategy, finances, accounting, records or other proprietary documents
(hereinafter all of which shall collectively be referred to as the “confidential
information”). Employee agrees that said information may constitute a trade
secret and that a violation of this provision may constitute an unfair business
practice. Without limiting the generality of the foregoing, confidential
information would also include, but not be limited to, any materials,
information or documents marked with the word “confidential.”

Therefore, Employee agrees that during all times that he is or has been employed
by the Company and after employment by the Company, he shall not (other than
pursuant to his duties hereunder or with the prior written consent of a duly
authorized representative of the Company) disclose, deliver, disseminate,
reproduce, make any use of (except for the benefit of the Company), or allow any
use of by a third party, any

 

-3-



--------------------------------------------------------------------------------

confidential information to any person, firm, corporation or other entity.
Employee agrees that all promotional literature, printed material, internal and
external correspondence, and other documents made or compiled by Employee
containing any and all confidential information, as defined above, or made
available to Employee concerning the Company’s business, shall be the Company’s
exclusive property and shall be delivered by Employee to the Company upon
expiration or termination of this Agreement or at any other time upon request of
the Company. The provisions of this Section shall survive the expiration or
termination of this Agreement, or any part thereof without regard, to the reason
therefore.

Employee hereby acknowledges that the services to be rendered by him are of a
special, unique and extraordinary character and, in connection with such
services; he will have access to said confidential information concerning the
Company’s business.

Employee agrees that in the event of a breach of this Section of the Agreement,
the Company shall, in addition to injunctive relief, be entitled to seek to
recover the greater of either: (1) any amount of damages awarded to the Company
in a civil action for damages arising from said breach, or (2) liquidated
damages in the amount equal to Employee’s base salary.

The Company agrees the Company has no proprietary interest in the following
information:

 

  A. All knowledge that Employee demonstrably possessed before Nov 15, 2006;

 

  B. Information within the public domain which was released to the public
domain by a person who had the right to make such disclosure without breaching
an obligation of confidence.

SECTION IX—ASSIGNMENT OF INVENTIONS

Employee acknowledges and agrees that the Company is the owner of all
Inventions, as hereinafter defined. In order to protect the Company’s rights to
such Inventions, by executing this Agreement, Employee hereby irrevocably
assigns to the Company all his right, title and interest in and to all
Inventions to the Company.

For purposes of this Agreement, “Inventions” shall mean all discoveries,
processes, designs, methods, techniques, algorithms, technologies, devices, or
improvements in any of the foregoing or other ideas, whether or not patentable
or copyrightable and whether or not reduced to practice, made or conceived by
Employee (whether solely or jointly with others) during the period of his
employment with the Company which relate in any manner to the actual or
demonstrably anticipated business, work, or research and development of the
Company, or result from or are suggested by any task assigned to Employee or any
work performed by Employee for or on behalf of the Company. To the maximum
extent permitted by law, Inventions, shall be regarded as “works for hire.”

 

-4-



--------------------------------------------------------------------------------

Any discovery, process, design, method, technique, technology, device, or
improvement in any of the foregoing or other ideas, whether or not patentable or
copyrightable and whether or not reduced to practice, made or conceived by
Employee (whether solely or jointly with others) which Employee develops
entirely on his own time not using any of the Company’s equipment, supplies,
facilities, or trade secret information, hereinafter “Personal Invention”, is
excluded from this Agreement provided such Personal Invention (i) does not
relate to the actual or demonstrably anticipated business, research and
development of the Company, (ii) does not result, directly or indirectly, from
any work performed by Employee for or on behalf of the Company, and (iii) the
existence and nature of the Personal Invention is disclosed in writing in
confidence to the Board of Directors of the Company. Nothing herein shall be
construed to limit in any way the “shop rights” or the common law or statutory
rights of the Company.

Employee agrees that in connection with any Invention, he will promptly disclose
such Invention to the Board of Directors of the Company in order to permit the
Company to enforce its property rights to such Invention in accordance with this
Agreement. The Company shall receive employee’s disclosure in confidence.

Upon request, Employee agrees to assist the Company or its nominee (at its
expense) during and at any time subsequent to his employment in every reasonable
way to obtain for its own benefit patents and copyrights for Inventions in any
and all countries. Such patent and copyrights shall be and remain the sole and
exclusive property of the Company or its nominee. Employee agrees to perform
such lawful acts as the Company deems to be necessary to allow it to exercise
all right, title and interest in and to such patents and copyrights.

Employee agrees to execute, acknowledge and deliver to the Company or its
nominee upon request and at its expense all documents, including assignments of
title, patent or copyright applications, assignments of such applications,
assignments of patents or copyrights upon issuance, as the Company may determine
necessary or desirable to protect or enforce the Company’s or its nominee’s
interest in Inventions, and/or to use in obtaining patents or copyrights in any
and all countries and to vest title thereto in the Company or its nominee to any
of the foregoing.

SECTION X—EXCLUSIVE EMPLOYMENT AND SERVICES

Employee shall, during the pendency of this Agreement, work solely and
exclusively for the Company except as provided herein and as may be agreed, in
writing, between Employee and Company. Employee shall not accept employment
with, nor offer services (in any form or capacity whatsoever) to any other
organization or individual, during the pendency of this Agreement. This
provision shall not prevent Employee from serving in an uncompensated capacity
to any nonprofit organization or industry association or from serving on the
boards of up to four privately held entities with the prior written approval of
the majority of the Board of the Company, which consent will be withheld if the
position could compromise the Company’s intellectual property, is with a
competitor of or could result in competition with the Company or an affiliate
thereof, or would result in unfavorable publicity or treatment or which could

 

-5-



--------------------------------------------------------------------------------

cause damage to the reputation of the Company or any affiliate in its/their
business and other affairs.

SECTION XI—TERMINATION OF EMPLOYMENT

In the event Employee’s employment is involuntarily terminated and subject to
Employee signing a general release of all claims in a form and manner
satisfactory to the Company, Employee shall receive over the course of twelve
months an amount equal to his then current Base Rate, less standard
withholdings, to be paid within thirty (30) days of executing the general
release, except that any amounts due and not otherwise paid shall become
immediately due upon: (a) a change in control of the Company regardless of
whether or not any new management team or Board conveys an offer of employment
to Employee, or (b) the Company declaring insolvency prior to the full provision
of these benefits, to the extent it is not otherwise prohibited by law. This
benefit shall inure to the benefit of and be enforceable by the Employee’s
personal or legal representatives, executors, administrators, successors, heirs
and legatees in the event the Employee dies before the benefit is paid in full.
Such general release will not, however, include vested rights, if any, Employee
has under the Company’s 401(k) plan, for Bonus compensation under Section VI
herein for which Employee has qualified prior to the date of termination or the
payment provided for in the Indemnification provision below. The Company will
also continue to provide Employee with the medical coverage provided for in
Section V above for the same twelve (12) month period regardless of whether or
not (in the event of a change in control of the Company) any new management team
or Board conveys an offer of employment to Employee.

SECTION XII—SUCCESSORS AND ASSIGNS

This Agreement is personal to each of the Parties and, except as set forth
herein, neither party may assign or delegate any of the rights nor obligations
hereunder without first obtaining written consent of the other party or as
provided herein. This Agreement shall be binding upon and inure to the benefit
of the successors and assigns of the Company whether by way of merger,
consolidation, and operation of law, assignment, purchase, or other acquisition
of substantially all of the assets or business of the Company.

SECTION XIII—CHOICE OF LAW AND FORUM

This Agreement shall be governed and construed in accordance with the laws of
the Commonwealth of Massachusetts without regard to the principles of choice of
law. Both the Employee and the Company expressly consent to the personal
jurisdiction of the state and federal courts of Massachusetts for any lawsuit
filed there by either party arising from or relating to this Agreement.

SECTION XIV—IRREPARABLE HARM—INJUNCTIVE RELIEF

Employee acknowledges that the breach of Sections VII, VIII, IX and X is likely
to result in immediate, irreparable harm to the Company, for which damages are
not reasonably ascertainable. Employee consents, therefore, that, upon a showing
that

 

-6-



--------------------------------------------------------------------------------

Employee is about to breach, or has breached, any such Section, the Company
shall be entitled to a preliminary injunction and other equitable relief as
necessary to enjoin Employee from threatened, further or continuing breaches
thereof.

SECTION XV—SEVERABILITY

If any provision of this Agreement shall be invalid or unenforceable under any
applicable law, such provisions shall not apply in such instance but the
remaining provisions shall be given their full effect in accordance with their
terms.

In the event a court of competent jurisdiction determines that the restrictions
on competition as to time or geography set forth in Section VII are
unenforceable, the restriction(s) found to be unenforceable shall be deemed to
have been modified to the longest period, or maximum geographical area,
determined enforceable by the Court.

SECTION XVI—SURVIVABILITY

The provisions of Sections III, IV, VII, VIII, IX, XX, XI, XII, XIII, XIV, XV,
and XVI shall survive the termination of this Agreement.

SECTION XVII—WAIVER

Waiver by the Parties of any term, provision or condition hereof shall not be
construed as a waiver of any other term, provision or condition, nor shall
waiver be deemed a waiver of any subsequent breach of said term, condition or
provision.

SECTION XVIII—MODIFICATION

This document can only be modified by a written agreement signed by CEO and by
Employee.

SECTION XIX—AMBIGUITY

The Company and Employee have participated equally in drafting this Agreement
and any ambiguity that may exist in any of its language shall not be deemed
attributable to either of them.

SECTION XX—INDEMNIFICATION

The Company agrees to defend, hold harmless, and indemnify Employee of and from
any and all claims and lawsuits, demands, governmental investigations, and all
other actions arising out of the Employee’s performance of his duties and
responsibilities for the Company.

SECTION XXI—NOTICE

For purposes of this AGREEMENT, notice shall mean written notice either
delivered in hand or by first-class mail, postage prepaid to the parties as
follows:

 

-7-



--------------------------------------------------------------------------------

If to Employee:    Mr. Kenneth M. Fischer    42 Saddle Ridge Road    Sudbury, Ma
01776 If to the Company:    Medical Solutions Management, Inc.    237 Cedar Hill
Street    Marlboro, MA 01752    Attn: Brian Lesperance, CEO

For purposes of Section XX, if notice is given by first-class mail, notice shall
be effective three (3) days after notice is placed in the United States mail.

 

  Employee     Medical Solutions Management, Inc.   /s/ Kenneth M. Fischer      
/s/ Brian Lesperance   Kenneth M. Fischer    

By:

  Brian Lesperance   Date November 8, 2006       Title: Chief Executive Officer

Reference to Section X: Exclusive Employment and Services:

It is understood and approved by the Company that Employee may continue his
current activities with Babcock Borsig Machinery, Inc. These activities are
minimal and will not interfere with Employee’s full time effort on behalf of the
Company.

 

-8-